NOT PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT



             Nos. 21-1645 & 21-2105



        UNITED STATES OF AMERICA

                        v.

         TRAVIS THOMAS, a/k/a Mush

                                         Appellant

                                  _

   Appeal from the United States District Court
            for the District of New Jersey
     (Criminal Action No. 2-16-cr-00324-001)
   District Judge: Honorable Susan D. Wigenton
                                    _


   Submitted Under Third Circuit L.A.R. 34.1(a)
              On January 10, 2022


Before: AMBRO, BIBAS, and ROTH, Circuit Judges


         (Opinion filed: February 1, 2022)
                                        OPINION *

AMBRO, Circuit Judge

       Appellant Travis Thomas seeks review of the District Court’s denial of his motion

for compassionate release and its subsequent denial of his motion for reconsideration.

For the reasons stated below, we affirm the Court’s decisions.

                                          I.

       Thomas pled guilty in 2017 to eight counts related to his involvement in a

conspiracy to distribute heroin. In November of the same year, the District Court

sentenced him to 210 months’ imprisonment—seven years less than the bottom of the

applicable Guidelines range. The District Court granted the downward variance to reflect

Thomas’s background, his learning disabilities, and his emotional and mental health

issues. App. at 106; see also United States v. Thomas, 750 F. App’x 129, 131 (3d Cir.

2018) (affirming Thomas’s sentence). He has been incarcerated since December 2015.

       In September 2020, Thomas filed a pro se motion for compassionate release, and

in January 2021, with the assistance of counsel, he filed a supplementary motion

requesting that he serve a portion of his sentence under home confinement. Both motions

were based on the risk of contracting COVID-19 while incarcerated and Thomas’s

obesity and high blood pressure, preexisting conditions that increase the risk posed by




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                               2
COVID-19. The District Court denied both Thomas’s initial request and his motion for

reconsideration.

       Thomas separately appealed both decisions. The two appeals are now

consolidated.

                                           II.

       18 U.S.C. § 3582(c)(1)(A) provides that a court “may reduce [a federal inmate’s]

term of imprisonment . . . if it finds that . . . extraordinary and compelling reasons

warrant such a reduction.” But a court may only do so “after considering the factors set

forth in section 3553(a) to the extent that they are applicable.” Id. Those factors include,

among other considerations, “the nature and circumstances of the offense and the history

and characteristics of the defendant,” § 3553(a)(1), and the need for the sentence “to

reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense”; “to afford adequate deterrence to criminal conduct”; and “to

protect the public from further crimes of the defendant,” § 3553(a)(2)(A)–(C).

       We review denials of requests for a sentence reduction, including consideration of

the § 3553(a) factors, for abuse of discretion. United States v. Pawlowski, 967 F.3d 327,

330 (3d Cir. 2020). Our review is highly deferential because district courts view the facts

from a better “vantage point” than we do. United States v. Tomko, 562 F.3d 558, 566 (3d

Cir. 2009) (en banc).

       Here we cannot conclude that the District Court erred in finding consideration of

the § 3553(a) factors was “dispositive” against granting compassionate release. App. at

6; see also App. at 13 (explaining that the District Court’s decision was “based on the

                                                 3
Section 3553(a) factors”). In considering those factors, the Court explained that altering

Thomas’s sentence would discourage respect for the law, undermine any message of

deterrence, and cause his sentence not to reflect the seriousness of his offense. It

explained that Thomas’s criminal record was “extraordinarily serious” because, among

other considerations, he tried to stop a Government witness from testifying against him

and had an extensive criminal record. It also observed that Thomas had served less than

one-third of his term of imprisonment—which, as noted, already included a seven-year

downward variance from the Guidelines range. Under these circumstances, the Court did

not abuse its discretion in finding that the § 3553(a) factors defeated Thomas’s petition

for release. See Pawlowski, 967 F.3d at 330–31 (declining to disturb a denial of a

petition for compassionate release when significant time remained in the defendant's term

of imprisonment and the seriousness of the crimes justified an extended period of

incarceration).

       Thomas advances three arguments for why the District Court erred in weighing the

§ 3553(a) factors. None of the identified concerns create “a definite and firm conviction”

that it “committed a clear error of judgment in the conclusion it reached upon a weighing

of the relevant factors.” Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000)

(internal quotation marks and citation omitted). First, Thomas objects to the District

Court’s consideration of a dropped charge for use of a cellphone while incarcerated. But

after it was alerted that the charge was dropped, the Court explained that the dismissal of

the cellphone charge did not “alter [its] conclusion” as to the § 3553(a) factors, as

Thomas’s criminal history remained “extraordinarily serious.” App. at 11–12.

                                              4
       Second, Thomas argues that his request was denied because he received the

COVID-19 vaccine and this reasoning, if widely adopted, could perversely encourage

inmates to decline the vaccine. We disagree. The District Court appropriately

recognized that Thomas’s vaccination reduced the health risks he relied on in support of

his motion. This conclusion does not reward inmates who decline opportunities for

vaccination. District courts routinely deny compassionate release to inmates who refuse

the COVID-19 vaccine because they have voluntarily failed to mitigate the very health

concerns they identify in support of an early release. See, e.g., United States v. Brinson,

No. CR 19-153 (SDW), 2021 WL 2451970, at *2 (D.N.J. June 16, 2021) (Wigenton, J.)

(“[B]ecause Defendant was offered and refused the COVID-19 vaccine, he cannot

establish that ‘compelling and extraordinary reasons’ justify his release.” (internal

citations omitted)); United States v. Sawyers, No. CR 15-00070-RSWL-1, 2021 WL

2581412, at *4 (C.D. Cal. June 22, 2021) (“The glaring consensus among district courts

is that refusal of a COVID-19 vaccine subverts a defendant's compassionate release

motion.”), appeal dismissed, No. 21-50157, 2021 WL 6196971 (9th Cir. Oct. 18, 2021).

       Third, Thomas argues that the District Court minimized the effect of the pandemic

and prison lockdowns on his ability to receive treatment for his mental and emotional

health concerns. But it considered his mental health and concluded that “[Thomas’s]

mental health was not a sufficient reason to grant early release due to COVID-19.” App.

at 12; see also App. at 5 n.2. It was within the Court’s discretion when weighing the

§ 3553(a) factors to find that his mental health concerns do not support an early release,



                                             5
especially because it already considered the same concerns when it initially sentenced

Thomas.

      Finally, Thomas also asked the District Court to modify his sentence so he could

serve a portion of his sentence on home confinement. It properly denied the request.

Only the Bureau of Prisons has the authority to put a prisoner on home confinement. See

Tapia v. United States, 564 U.S. 319, 331 (2011); 18 U.S.C. § 3624(c)(2); see also

United States v. Aguibi, 858 F. App’x 485, 486 n.2 (3d Cir. 2021).

                              *      *      *      *      *

      We will thus affirm the District Court’s order denying Thomas’s request for

compassionate release and its order denying his request for reconsideration.




                                            6